Citation Nr: 1530528	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-34 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hyperthyroidism, and, if so, whether the Veteran is entitled to service connection for hyperthyroidism, status post treatment.

2.  Entitlement to service connection for hypothyroidism or to compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1948 to July 1949 and from October 1951 to October 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the claims on appeal, the Veteran submitted several additional claims for service connection.  Claims for service connection for deviated nasal septum, scar status post deviated septum surgery, traumatic neuropathy, loss of sense of taste associated with deviated septum, and loss of sense of smell associated with deviated septum, were granted during the pendency of this appeal.  Also during the pendency of this appeal, several increased ratings were granted, including higher evaluations for residual numbness and muscular atrophy of the right thigh with tibial nerve neuropathy, to include a 60 percent rating for loss of use of the right lower extremity.  The RO also granted total disability based on individual unemployability (TDIU) from May 7, 2010.  The Veteran has not perfected a timely substantive appeal as to any aspect of claims for service connection or for increased ratings submitted during the pendency of this appeal, other than as listed on the title page of this decision; the Veteran and his representative do not contend that any claim is before the Board for appellate review other than the claims listed on the title page of this decision.  

The record currently before the Board consists of an electronic file only.  The documents on the virtual VA and eFolder files of the Veterans Benefits Management System (VBMS) have been reviewed in preparation for this remand.
FINDINGS OF FACT

1.  The Veteran incurred injuries in a motor vehicle accident he sustained in Korea in December 1952, to include comminuted, displaced fractures of the nose.

2.  The Veteran's statements that he was treated with radiation therapy after the December 1952 nasal fracture are competent.

3.  Available service treatment records appear incomplete, and are therefore not sufficiently detailed to provide probative evidence that the radiation therapy described by the Veteran was not rendered.  

4.  The medical evidence establishes that, if the Veteran received radiation therapy during service, that radiation treatment would be the most likely cause of thyrotoxicosis (hyperthyroidism) that was treated in 1995.

5.  The medical evidence establishes that the Veteran's current hypothyroidism is a direct result of the Veteran's necessary treatment for hyperthyroidism.


CONCLUSIONS OF LAW

1.  Evidence received since September 2003 and October 2004 rating decisions which denied entitlement to service connection for hyperthyroidism is new and material to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hyperthyroidism are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

3.  The criteria for service connection for hypothyroidism as an alternate theory of entitlement to compensation under 38 U.S.C.A. § 1151, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's October 1953 separation examination reflects that the Veteran was hospitalized for treatment of a fracture of the right ankle and of the nose in December, 1952.  The record reflects that those fractures were incurred in line of duty (LOD).  The Veteran was treated at Osaka Army Hospital, Japan from December 1952 to late March 1953.  

An evaluation completed in March 1953, at Osaka Army Hospital, three months after the alleged injury, reflects that the Veteran was to be returned to duty, with a modified profile, restricting hikes, sports, or activities requiring use of the right ankle.  The right ankle was re-evaluated in April 1953, but there is no notation of further evaluation of the Veteran nasal fractures.  

In October 1953, less than two weeks following the Veteran's service separation, a claim for service connection was received by VA.  A November 1953 Rating Decision reflects that the Veteran was granted service connection for a fracture of the nose, in pertinet part; that fracture was evaluated as noncompensable.  

VA examination conducted in November 1954 reveals that the Veteran's nose was observed to be positioned slightly to the right.  There were scars beneath the left external nasal opening.  The VA examiner noted a slight nasal deformity to the right and deviation of the left of the nasal septum.  The Veteran's nasal fracture was considered "static," not subject to improvement, VA did not require further reexaminations.  The evaluation for the nasal fracture remained noncompensable from the Veteran's 1953 service separation through 2003, when the Veteran sought an increased rating. 

The record reflects that the Veteran initially worked in piano sales and repair, then in sales, and then in investment sales (insurance and securities).  The Veteran also completed certification to become a tax preparer in 1979.  His investment sales career resulted in earnings in excess of average incomes.  He retired in 1995, and he then returned to work, three months a year, for H&R Block, about 8 years after he retired.  

In March 2003, the Veteran sought an increased rating for his service-connected ankle and nose disabilities, and, during the course of that claim, asserted that he incurred hyperthyroidism as a result of the nasal fractures.  In particular, the Veteran alleged that the hyperthyroidism was the result of "[x]-ray treatments . . . administered to reduce scar build up" at the nasal fracture and suturing site.  

September 1994 records reflect that the Veteran sought VA evaluation for "shakiness" of the right hand and complaints of headache.  Systolic blood pressure readings were as high as 250 mm/Hg, among other symptoms.  He was hospitalized for possible brain stem stroke in September 1994, but that diagnosis was ruled out.  Further evaluation disclosed Grave's disease and thyrotoxicosis.  For purposes of information only, the Board notes that the term "Grave's disease" is a term for exophthalmic goiter, hyperthyroidism manifested by enlargement and protrusion of the eyeballs and enlargement of the thyroid gland.  Stedman's Medical Dictionary 770 (27th ed. 2000).  Thyrotoxicosis is the term used to describe the pathology produced by excess circulating thyroid hormone.  Id. at 1834.  

The Veteran's 2003 claim for service connection for hyperthyroidism, status post radioactive iodine treatment, was denied, by an October 2004 rating decision, with the explanation that service treatment records included no notation that radiation treatment was administered following the Veteran's nose fracture.  The October 2004 rating decision discussed additional service treatment records not available at the time of the 1953 and 1954 rating decisions.  The RO explained that the service treatment records disclosed that a splint and packing were removed from the Veteran's nose on December 31, 1952, with some bleeding from the right nostril due to traumatic hemisection of the right inferior turbinate, but showed no radiation treatment or plan to provide radiation treatment to the surgical site.  The Veteran did not disagree with or appeal following the October 2004 denial of service connection for hyperthyroidism, and the denial became final when the appeal period expired in October 2005.

If new and material evidence is required, but not submitted, the Board lacks appellate jurisdiction to review a prior final denial.  In this case, the Board finds that the fact that the October 2004 rating decision includes information available only from the records in the 109-page eFolder document establishes that the records were considered in October 2004.  Thus, the Veteran was required to present new and material evidence to reopen the claim for hyperthyroidism in March 2009.  

The Board has jurisdictional responsibility to determine whether there is new and material evidence to properly reopen a service-connection claim if there is a prior final denial.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  The Board must determine whether there is new and material evidence to reopen this claim before proceeding further with appellate review.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  VA determines whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209 (1999); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence, that is, evidence obtained since the last final disallowance, is presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

38 C.F.R. § 3.156(a) creates a low threshold for the evidence required to reopen a claim.  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

1.  Request to reopen service connection for hyperthyroidism

Additional evidence since the 2004 denial of the claim includes the operative report of private August 2005 submucosal septoplasty and submucous turbinate reduction.  The private operative report reflects that WOD, MD, took extra care during the procedure based on the Veteran's report of prior use of radiation therapy for healing following the 1952 nasal fracture.  

In February 2008, Dr. WOD provided an opinion indicating that the Veteran underwent radiation therapy to the nose following an in-service fracture of the nose.  Dr. WOD opined that the radiation therapy resulted in an increased risk of certain cancers, among other observed side effects such as nasal dryness.  Dr. WOD provided an additional favorable medical opinion in February 2009.  

Additional evidence since the October 2004 rating decision includes a February 2008 medical opinion provided by AJW, MD, who stated that the Veteran's current hypothyroidism was due to his treatment for hyperthyroidism in May 1995.  

In September 2009, the Veteran underwent VA examination.  The examiner accepted the Veteran's statements that radiation therapy was used to reduce the Veteran's scar tissue in 1953, noting that the Veteran did not recall the number of such treatments, and the number of radiation treatment was not shown in the service treatment records.  The VA examiner opined that the radiation therapy the Veteran received in service was "at least as likely as not" the cause of the Veteran developing hyperthyroidism.  The examiner noted the Veteran's prior history (no family history of hyperthyroid disease, occupational exposure as a financial counselor not likely).  The examiner explained that the rationale for the opinion was that "we do know that radiation therapy in and around the face area is a cause for a lot of thyroid symptomatology, including hyperthyroidism, hypothyroidism, and thyroid cancer."

These medical opinions are new and material, and raise a reasonable possibility of substantiating the claim.  The claim for service connection for hyperthyroidism is reopened.  With the claim reopened, the Board must decide whether further development is required or whether development sufficient to consider the claim on the merits has been obtained.

2.  Claim for service connection for hyperthyroidism

The Veteran's service treatment records have been obtained.  The Veteran has submitted private clinical evidence.  The Veteran has been afforded VA examination.  No other evidence required to adjudicate the claim has been identified. The claim may be considered on the merits.

The preponderance of the medical evidence of record is favorable to the claim.  The statements of the private physicians and of the VA examiner who conducted the 2009 VA examination reflect that they considered the Veteran's statements that he had radiation therapy to the nasal fracture site competent, in that a lay individual may observe whether an x-ray machine is in use, and credible, accepting as possible the use of radiation therapy for the purpose set forth by the Veteran.  

The VA examiner noted that the number of radiation treatments was unknown, since the service treatment records did not include any notation about radiation therapy.  The VA examiner did not indicate that any minimum number of radiation treatments was required to link the hyperthyroidism diagnosed in 1994 to the Veteran's service, but noted that use of radiation therapy "around the face" was a known cause of hyperthyroidism.  

VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  The Board must independently assess the quality of evidence before it.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In conducting this analysis, the Board can consider possible bias and conflicting statements.  Id.  When considering documents submitted by a Veteran, the Board may also consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran."  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this respect, the Board notes that lay testimony regarding features or symptoms of injury or disease is competent when the features or symptoms are within the personal knowledge and observations of the witness.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Veteran in this case is competent to state that an x-ray machine was used, as this is a matter observable by a lay person.  

The Board must assess the relative probative value of the Veteran's lay statements that an x-ray machine was used in relationship to the probative value of the service treatment records to show that radiation therapy was not used, since the service treatment records do not show that such therapy was used or planned.  

Less than 125 pages of electronic records are available for Veteran's treatment during service.  Some of 125 pages pertain to the Veteran's service from 1948 to 1949.  Some records pertain to the Veteran's treatment from his second induction, in October 1951, but prior to the December 1952 motor vehicle accident.  In particular, there are several pages of records pertaining to an August 1952 hospitalization.  The dental treatment records, except for the dental examination proximate to the December 1952 motor vehicle accident, are not relevant to the claim on appeal.  

The available physician orders for the Veteran's care during the December 1951 to March 1953 hospitalization consist primarily of orders related to surgery.  There is one DD Form 639, "DOCTOR'S ORDERS," in the Veteran's service treatment records; that form is blank.  There are only six physician's progress notes of record for the entire hospitalization, less than one page in length.  Although some nursing notes are of record, those records are not so complete as to provide a daily or weekly evaluation of vital signs, medications, or activities of the hospitalization, other than four physical therapy treatment in March 1953.  

The Board finds it very significant that the records after January 10, 1953 through the remainder of the Veteran's hospitalization do not include specific evaluation of the Veteran's nose fracture or scarring.  There is no dermatology or surgery consultation note after the initial surgery.  No evaluation or other notation regarding the Veteran's facial scarring or healing appears in the post-surgery records, other than cursory notations that the veteran's nasal fracture was treated.  The National Personnel Records Center (NPCR) advised the RO, in a June 2004 response to the RO's May 2004 request for additional service records, states that the Veteran's records were "fire-related," that is, may have been damaged by the 1973 fire at NPRC.  The records appear to show signs of fire damage and water damage.  Thus, a further search for service treatment records for the Veteran is not indicated.

The Veteran's service treatment records for the period of his hospitalization at Osaka Army Hospital are not of sufficient completeness, accuracy, and length as to warrant a finding that the Veteran's description of radiation treatments to the face is inaccurate or not credible.  The 1994 and 1995 VA treatment records do not contradict the Veteran's statements that he reported radiation treatments in service at that time, long before he submitted a claim for service connection for hyperthyroidism or hypothyroidism.  

In short, the evidence against the Veteran's claim for service connection for hyperthyroidism is the absence of notation of use to radiation therapy to treat him after the December 1952 motor vehicle accident.  Each of the medical opinions, VA or private, obtained since the 2004 rating decision, is favorable to the Veteran's claim.  The Board resolves reasonable doubt as to the use of radiation therapy to treat the Veteran's face after a December 1952 motor vehicle accident in the Veteran's favor.  The Board notes that there is no medical evidence as to whether the Veteran currently has residuals of hyperthyroidism.  That disability was treated in 1995, and it appears that hyperthyroidism is not currently diagnosed or treated.  However, since current hypothyroidism has been linked to hyperthyroidism treatment in 1995, the Board finds that service connection for the residuals of hyperthyroidism is warranted.  

2.  Claim for service connection for hypothyroidism as an alternate theory of entitlement to benefits under 38 U.S.C.A. § 1151

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 because his current hypothyroid disability is a result of VA treatment.  The RO advised that the Veteran that he has not shown fault, negligence, lack of informed consent prior to the treatment, or other deviation from an applicable standard of care.  The medical evidence also establishes, beyond a preponderance, that the hypothyroidism which resulted from the VA treatment was not an unforeseeable result.  The RO has determined that the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.

The Veteran contends that his current hypothyroidism is a direct result of treatment of hyperthyroidism incurred as a result of service.  In this case, the Board is granting the claim of entitlement to service connection for hyperthyroidism.  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This provision authorizes service connection where necessary medical treatment of a service-connected disability results in another disability.  However, since the Board is granting service connection for hyperthyroidism, it may also consider whether the Veteran's current hypothyroidism is the result of the Veteran's treatment intended to end the Veteran's hyperthyroidism and thyrotoxicosis.  The medical evidence of record, including the 1994 and 1995 VA treatment records, the private medical opinions of Dr. WOD and Dr. AJM, and the report of the VA examination conducted in September 2009 include opinions that the Veteran's current hypothyroid disability is a direct result of the treatment required to combat service-connected hyperthyroidism.  The grant of service connection under the provisions of 38 C.F.R. § 3.310(a) is more favorable to the Veteran than a grant of compensation (rather than service connection) under 38 U.S.C.A. § 1151.  The grant of service connection for hypothyroidism as secondary to treatment for service-connected hyperthyroidism is wholly favorable to the Veteran.  Thus, there is no prejudice to the Veteran as a result of the Board's action herein.

As each issue addressed in this decision has been resolved in the Veteran's favor, no further discussion of the argument, evidence, or any duty of VA to the claimant is required.  


ORDER

The request to reopen a claim for service connection for hyperthyroidism is granted.  

The Veteran's appeal for service connection for residuals of hyperthyroidism, status post treatment, is granted.

The Veteran's appeal for service connection for hypothyroidism as secondary to treatment of service-connected hyperthyroidism as an alternate theory of entitlement to benefits, is granted.  


____________________________________________
Michael J. Skaltsounis,
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


